DETAILED ACTION
Non-Final Rejection
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/15/2022 is acknowledged.  

Claims Status
Claims 11-20 are withdrawn while claims 1-10 are now pending before the Office.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The guidewire is not positively recited as part of the structure of the device in claim 1.  It is unclear whether Applicant meant to recent the guidewire as part of the structure of claim 1.  For purposes of examination, the guidewire was not interpreted as part of the structure.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manstrom et al. (US 2010/0234698, cited in the IDS).
 Regarding claim 1, Manstrom et al. disclose a sensor delivery device comprising: 
a distal sleeve configured to be advanced through a patient's vasculature over a guidewire (Fig. 15 discloses a guidewire that is placed in patient; Fig. 2 #220 and [0047] where #220 is a distal sleeve that is advanced over guidewire 230); 
[AltContent: oval]a proximal portion (see Fig. 2 reproduced below; generally, the circled end);

    PNG
    media_image1.png
    357
    485
    media_image1.png
    Greyscale
  
and a pressure sensor located on the distal sleeve or the proximal portion and adapted to generate a signal proportional to fluid pressure (Fig. 2, pressure sensor 240), wherein the pressure sensor comprises a material having a low thermal coefficient of pressure ([0047] where pressure sensors uses “OPP-M" MEMS-based fiber optic pressure sensor or “FOP-MIV” sensor, which both have been shown to have a low thermal coefficient; see pertinent art cited below with the product data sheets for each pressure sensor).
FISO Technologies, Inc. Brochure (Product Data Sheet) for “FOP-MIV Pressure Sensor,” downloaded from http://www.fiso.com on Aug. 29, 2008, 2 pages, Quebec, Canada (as cited on IDS filed 4/13/2019).
OPSENS, inc., Brochure (Product Data Sheet} entitled, “Fiber Optic Miniature 
Physiological Pressure Sensor OPP-M, MEM®S-based Fiber Optic Pressure Sensor for Life Science Applications,” downloaded from htinv//Awww.onsens.com on Aug 29, 2008, 2 pages, Quebec, Canada (as cited on [DS fled 4/30/2019).
Regarding claim 4, Manstrom et al. disclose wherein those portions of the sensor contributing to generation of the signal proportional to fluid pressure include the material having the low thermal coefficient of pressure (this is inherent in the FOP-MIV and OPP-M sensors disclosed earlier, see spec sheets).
Regarding claim 5, Manstrom et al. disclose wherein the pressure sensor includes a portion that defines a sensor cavity, wherein a size of the sensor cavity is variable, and wherein the portion that defines the sensor cavity includes the material having the low thermal coefficient of pressure (see [0048] which discusses how the Fabry-perot fiber optic sensor works with a variable cavity size; this type of sensor includes the FOP-MIV and OPP-M sensors disclosed which therefore would have the material having low thermal coefficient).
Regarding claim 6, Manstrom et al. disclose wherein the pressure sensor is a fiber optic pressure sensor (see [0048 discussion of sensor 240).
Regarding claim 8, Manstrom et al. disclose the sensor delivery device further comprising: a second pressure sensor located on the distal sleeve or the proximal portion and proximal to the pressure sensor (proximal sensor 242 shown in Fig. 2), and wherein the second pressure sensor is adapted to generate a signal proportional to fluid pressure (see [0052]-[0053] discussion of pressure sensor 242).
Regarding claim 9, Manstrom et al. disclose wherein the second pressure sensor comprises the material having the low thermal coefficient of pressure (in the Background section starting at [0002], Manstrom describes the current state of FFR measurements and notes that a pressure sensor is advanced past a stenotic lesion to measure a distal pressure and then retracted to measure a proximal pressure; however at [0052, Manstrom discloses that two pressure sensors can be used that obviates the need for repositioning the sensor – i.e. one would measure distal and the other would measure proximal pressure simultaneously; it is implied that the optional second pressure sensor 242 is the same as the fiber optic sensor 240 and thus would include all the same features).  
Regarding claim 10, Manstrom et al. disclose wherein the second pressure sensor is located on the proximal portion (see Fig. 2 and [0052] discussion of sensor 242).

Allowable Subject Matter
Claims 2, 3, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 3 - no prior art or record teaches or suggests, in combination with all other limitations, a sensor delivery device that includes a pressure sensor the claimed thermal coefficient of pressure range.  A review of the relevant art indicates that manufacturers of the type of fiber optic sensor used in the claimed invention did not manufacturer one with the claimed performance characteristics until after the filing date of the application.  A similar rationale applies to the optical pressure sensor performance characteristics of claim 7. 
The following references are provided for Applicant’s benefit as they relate to the state of the art:
Poeggel et al., Optical Fibre Pressure Sensors in Medical Applications, Sensors 2015, 15, 17115-17148
Roriz et al., Review of fiber-optic pressure sensors for biomedical and biomechanical applications, Journal of Biomedical Optics 18(5), 050903 (May 2013).
Fiso Spec sheet for latest Fiber Optic Pressure sensor (posted in online in a 2018 sub-directory)
 
Conclusion
Claims 2, 3, and 7 are objected to while claims 1, 4, 5, 6, and 8-10 are rejected.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791